Citation Nr: 0305853	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-21 396	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for anxiety.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1992 to December 1994.  

The following issues were before the Board of Veterans' 
Appeals (Board) in December 1999:  entitlement to service 
connection for pes planus; entitlement to service connection 
for hearing loss disability; entitlement to service 
connection for hemorrhoids; and entitlement to service 
connection for anxiety.  The Board remanded those issues to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, for further development.  

While the case was in remand status, the veteran moved to the 
jurisdiction of the RO in Cleveland, Ohio.  

In December 2002, following the requested development, the 
Cleveland RO confirmed and continued the denial of 
entitlement to service connection for pes planus, hearing 
loss disability, hemorrhoids, and anxiety.  

In December 2002, the RO also denied entitlement to service 
connection for tinnitus and bronchitis.  Thereafter, the 
veteran was issued a statement of the case (SOC) with respect 
to those issues.  Later that month, the veteran submitted VA 
Form 9 to perfect his appeal  Accordingly, those issues were 
merged with the current appeal, and the case was returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  Pes planus was first clinically reported after service, 
and there is no competent evidence that it is in any way 
related to the veteran's service.

2.  Hearing loss disability in the left ear, which was first 
clinically reported approximately nine months after service, 
is consistent with a history of noise exposure in service.

3.  Hearing loss disability in the right ear has not been 
clinically established under VA criteria.

4.  Tinnitus was first clinically established approximately 
nine months after service and is consistent with a history of 
noise exposure in service.

5.  Bronchitis is not currently demonstrated.

6.  Hemorrhoids were first clinically reported approximately 
eight months after service, and there is no competent 
evidence that they are in any way related thereto.

7.  Generalized anxiety disorder was first clinically 
established approximately eight months after the veteran's 
separation from service; however, clinical findings present a 
reasonable possibility that it is related to the veteran's 
psychiatric complaints in service.  


CONCLUSIONS OF LAW

1.  Pes planus is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

2.  Hearing loss disability in the left ear is the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107(b) (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2002).

3.  The claimed hearing loss disability in the right ear is 
not the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2002).

4.  Tinnitus is the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).

5.  Bronchitis is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

6.  Hemorrhoids are not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

7.  Generalized anxiety disorder is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107(b) (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

By virtue of information sent to the veteran in his 
Application for Compensation or Pension (VA Form 21-526, 
received in February 1995); the SOC's; the Supplemental 
Statements of the Case (SSOC's); and the Board's remand of 
March 1999, the veteran and his representative were notified 
of evidence necessary to substantiate the claims of 
entitlement to service connection for dermatitis and for 
peripheral neuropathy.  Indeed, the SOC and the SSOC, which 
were sent to the veteran in December 2002, sets forth the 
provisions of the enabling regulations applicable to the VCAA 
(38 C.F.R. § 3.159).  The various notices informed the 
veteran of what evidence and information the VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example in 
February 1995 and February 1999, the RO requested the 
veteran's service medical records from the service department 
and from the National Personnel Records Center.  In February 
1995, the RO also requested such records from the veteran.  
In March 1996, the RO identified various types of evidence 
which could be useful in evaluating the veteran's claim and 
requested that the veteran furnish such evidence to the VA.  

Evidence received in association with the veteran's claim 
consists of his service medical records; reports of VA 
examinations, performed in August and September 1995 and in 
March 2002; records from the University Hospital of Arkansas, 
reflecting treatment in July 1996; records from Formedic, 
reflecting treatment in September 2001; and records from the 
Dayton Institute of Hearing and Balance, reflecting treatment 
in October 2001.  

In July 1996 and December 2002 (VA Form 9), the veteran was 
informed of his right to have a hearing in association with 
his appeal; however, to date, he has declined to exercise 
that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
appeal.  It appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  Indeed, the veteran has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support any of the issues on appeal.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  


II.  The Facts

On his medical pre-screening form, completed in January 1992, 
and on his medical history, completed in February 1992 in 
conjunction with his service entrance examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, ear trouble or loss of hearing; respiratory 
problems, foot trouble, frequent trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.  He 
reported that in 1987, he had had a mild hemorrhoid which had 
not required treatment and had not caused further problems.  
On examination, his ears and drums; lungs and chest; anus and 
rectum; and feet were found to be normal.  No hemorrhoids 
were found.  A psychiatric evaluation was also normal.  



Audiometric testing revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
10
0
5

Speech audiometry was not performed.

Abdominal X-rays, taken in September 1992, revealed a 
triangular density overlying the right cardiophrenic angle.  
The etiology was uncertain, and it was thought to possibly be 
a nodule.  Later that month, following a consultation with 
the internal medicine service, the impression was solitary, 
primary nodule, probably a histogranuloma.  Tuberculosis was 
to be ruled out.  The health care provider doubted the 
presence of cancer.

In August 1994, the veteran complained of a three day history 
of a cough and sinus congestion.  The assessment was 
bronchitis.

In December 1994, it was recommended that the veteran be 
separated from service due to non-adaptability.  A mental 
health evaluation revealed an adjustment disorder which was 
improving and a personality disorder, not otherwise 
specified.  

In August 1995, the veteran was examined by VA.  He 
complained of diminished hearing, occasional hemorrhoids, and 
flat feet.  On examination, his ear canals were clean.  Small 
external hemorrhoids were noted.  They were not inflamed.  
The veteran had minimum pes planus deformity, bilaterally.  

In August 1995, the veteran also underwent a VA psychiatric 
examination.  His claims file was reviewed prior to the 
examination.  When asked if he was having any mental 
problems, the veteran responded, "Not that I could say."  
He stated that in service, he had had some financial problems 
and had taken psychotropic medication for 30 days.  He also 
stated that he had taken such medication in June 1995 for 
nerve problems.  At the time of the examination, he felt that 
he was doing better.  He noted that he got jittery when he 
had to talk to someone and that he ground his teeth at night.  
Following the examination, the diagnosis was generalized 
anxiety disorder.

During a VA audiometric examination in September 1995, the 
veteran demonstrated the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
15
LEFT
15
15
15
30
65

Speech recognition ability was 96 percent, bilaterally.  The 
veteran reported constant ringing or buzzing in his left ear 
since noise exposure during weapons training in service in 
October 1993.  

The examiner concluded that the veteran's hearing was normal 
in his right ear and that he had a mild to moderately severe 
high frequency sensory neural hearing loss in his left ear.  
Tinnitus was also reported.

In July 1998, following an investigation, the Air Force Board 
for the Correction of Military records denied the veteran's 
claim for an upgraded discharge from general under honorable 
conditions to honorable.  It was noted that in service, the 
veteran had used another individual's prescription medication 
but that there had been mitigating circumstances.  He had 
reportedly been under severe stress and depression due to 
marital and financial problems.  While the Air Force Board 
did not grant an honorable discharge, the Board corrected the 
records so that they did not contain a stigma associated with 
his narration at separation.  

Records from Formedic show that in September 2001, the 
veteran was treated for bilateral flat feet, hearing loss 
disability in his left ear, hemorrhoids, and anxiety.  

During treatment in October 2001 at the Dayton Institute of 
Hearing and Balance, the veteran reported that in service, he 
had been exposed to a gun blast near his left ear.  He stated 
that he had ringing in both ears and trouble with his 
equilibrium.  

Audiometric testing revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
5
30
LEFT
15
15
10
30
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

Following the audiometric examination, the examiner found 
that the veteran had normal hearing acuity through 3000 hertz 
sloping to a mild sensori-neural hearing loss in his right 
ear.  The examiner also stated that in the left ear, the 
veteran had normal hearing acuity through 2000 hertz sloping 
to a normal sensori-neural hearing loss.  It was noted that 
the audiometric configuration was consistent with damage from 
noise exposure.  

In March 2002, the veteran underwent a VA respiratory 
examination.  He stated that in service, he began to notice 
pain in his lower right rib cage on exertion.  It was noted 
that in service, he had had a 1.5 cm calcified nodule in the 
right lung base posteromedially.  It was also noted that in 
October 2001, he had gone to a private health care provider 
who had confirmed the presence of the nodule in the right 
lung base.  During the VA respiratory examination, pulmonary 
function testing was thought to be consistent with a 
component of reversible small airway disease.  X-rays of the 
chest were notable for evidence of healed granulomatous 
disease and a suspect button overlying the thorax.  Following 
the VA respiratory examination, the diagnosis was 1.5 cm 
calcified nodule in the right lung base posteromedially.  
That diagnosis was confirmed by a CT scan.  

By a rating action in June 2002, the RO granted entitlement 
to service connection for a calcified nodule over the right 
lung base, benign.  


III.  Analysis

The veteran seeks service connection for pes planus, hearing 
loss disability, tinnitus, bronchitis, hemorrhoids, and 
anxiety.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 1111 
(West 1991). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Personality disorders as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303.  Even if the 
disease at issue is initially diagnosed after the veteran's 
discharge from service, service connection may still be 
granted when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

As a layman, the veteran is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his unsubstantiated opinion as to a nexus between 
a particular disability and service is not considered 
competent evidence for the purpose of allowing a claim. 

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.



A.  Pes Planus

A review of the record is completely negative for any 
evidence of pes planus in service.  Such a disorder was not 
clinically reported until approximately nine months after the 
veteran's separation from service; and there is no competent 
evidence of a nexus between the current pes planus and 
service.  The only reports to the contrary come from the 
veteran; however, as a layman, he is not qualified to render 
such an opinion.  Espiritu.  Accordingly, service connection 
for pes planus is denied.

B.  Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500 
(+15), 1000 (+10), 2000 (+10), 3000 (+10), or 4000 Hertz (+5) 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A review of the evidence discloses that the veteran was a 
security specialist and that he had noise exposure in service 
during weapons training.  Such exposure is certainly 
consistent with military service in general and security 
training in particular.  Although audiometric testing did not 
confirm the presence of hearing loss disability in the left 
ear until approximately nine months after the veteran's 
discharge from service, the evidence shows significant 
deterioration in the veteran's left ear hearing acuity 
between the time of the veteran's audiometric testing during 
his service entrance examination and that conducted during 
the first year after his discharge from service.  Moreover, 
the most recent hearing test shows that the veteran's 
audiometric configuration is consistent with damage from 
noise exposure.  There is no evidence of noise exposure 
during the nine months after service; and, therefore, there 
is a reasonable possibility that the hearing loss disability 
in the veteran's left ear is the result of such exposure in 
service.  At the very least, the evidence both for and 
against the veteran's claim is in relative equipoise.  Under 
such circumstances, all reasonable doubt is resolved in favor 
of the veteran.  Accordingly, service connection is granted.

Unlike the hearing loss in the left ear, that reported in the 
right ear does not meet the VA criteria for a finding of 
hearing loss disability.  Thus, even though the veteran may 
have had the same noise exposure in the right ear in service, 
and even though he has a recent diagnosis of mild 
sensorineural hearing loss in that ear, service connection is 
not warranted.  To that extent, the appeal is denied.

C.  Tinnitus

A diagnosis of tinnitus was first clinically established 
approximately nine months after the veteran's discharge from 
service.  The examiner made that diagnosis with the knowledge 
of the veteran's history of noise exposure during weapons 
training in service.  The veteran has continued to complain 
of ringing in the both ears since that diagnosis; and as 
noted above, no history of noise exposure has been confirmed 
since service.  Therefore, the evidence is again in equipoise 
with respect to the question of service connection.  
Accordingly, all reasonable doubt is resolved in favor of the 
veteran, and service connection for bilateral tinnitus is 
granted. 

D.  Bronchitis

The evidence shows that the veteran was treated for 
bronchitis on one occasion in service.  There is no evidence, 
however, that he has had such a diagnosis since that time or 
that he has any residuals of the single episode in service.  
Absent a current diagnosis of bronchitis or the residuals 
thereof, he does not meet one of the criteria for service 
connection.  Accordingly, with respect to that issue, service 
connection is denied.



E.  Hemorrhoids

During his service entrance examination, it was noted that 
the veteran had a history of hemorrhoids.  He stated, 
however, that they were not active at that time; and the 
physical examination was negative for such disability.  
Accordingly, with respect to the claimed hemorrhoids, the 
veteran was in sound physical condition at the time of his 
entry in service.  Hemorrhoids were not reported during 
active duty, and were not clinically manifested until August 
1995.  There is no competent evidence of a nexus between that 
disorder and service; and indeed, there is no evidence of 
hemorrhoids since 1995.  As such, there is no reasonable 
basis for service connection. 

F.  Anxiety

Finally, the evidence shows that in service, the veteran 
experienced rather significant stress due primarily to 
marital problems and financial difficulties.  At the time of 
his separation from service he had diagnoses of adjustment 
disorder and a personality disorder, not otherwise specified.  
While a personality disorder is not considered a disability 
within the meaning of the law and regulations governing the 
award of compensation benefits, the Board notes that shortly 
after service, a VA examiner diagnosed the veteran's 
psychiatric problems as generalized anxiety disorder.  Such a 
disorder is considered a disability under VA criteria.  Not 
only was that diagnosis rendered shortly after service, it 
was made after a mental status examination and with the 
knowledge of the veteran's psychiatric problems in service.  
Thus, it is reasonable to conclude that such disability is 
related to the veteran's symptoms in service.  Again, the 
evidence appears to be in relative equipoise.  Therefore, as 
above, the Board will resolve all reasonable doubt in favor 
of the veteran and grant service connection for generalized 
anxiety disorder.  




ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for hearing loss disability 
in the left ear is granted.

Entitlement to service connection for hearing loss disability 
in the right ear is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for generalized anxiety 
disorder is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

